DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 31, 32, 1, 3, 33, 6, 7, 14, 15, 16, 17, 18, and 19 of U.S. Patent No.15/906617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 anticipated the limitations of 27, 28, 31, 32, 1, 3, 33, 6, 7, 14, 15, 16, 17, 18, and 19  respectively.
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 15/906617 in view of Xu (United States Patent Application Publication 2018/0307100 A1). 
With respect to claim  5, claim 27 of U.S. Patent No. 15/906617 discloses the method of manufacture of claim 1, but does not disclose where the writing-surface view screen further includes an absorptive background behind the view screen polarizer layer, the absorptive background configured to cause the writing-surface view screen to appear black when: the backlight is off; or the output from the backlight is cloaked.
Xu discloses an absorptive background (see black paint layer in para.[0006]) behind the view screen polarizer (again see para.[0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winker in view of Seamon with the
teaching of Xu so that the writing-surface view screen further includes an absorptive background behind the view screen polarizer layer, the absorptive background configured to cause the writing-surface view screen to appear black when: not backlit; or the output from the backlight is cloaked to improve image quality.

Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 16 respectively of U.S. Patent No. U.S. Patent No. 15/906617 in view of Seamon (United States Patent Application Publication 2016/0083997 A1).

With respect to claims  6 and 19, U.S. Patent No. U.S. Patent No. 15/906617 discloses the method of manufacture and system of claim 1 and 14, but does not disclose where the set of one or more cloaking markers includes a non-fluorescing marker.
Robins discloses using the set of one or more cloaking markers includes a non-fluorescing marker on a writing surface (see “Magic Markers” in lines 32-40).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of manufacture and system of U.S. Patent No. U.S. Patent No. 15/906617 with the teaching of Robins so that the set of one or more cloaking markers includes a non-fluorescing marker on a writing surface to enhance the utility of the writing surface.


Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. U.S. Patent No. 15/906617 in view of Seamon (United States Patent Application Publication 2016/0083997 A1).

With respect to claim  18, claim 16 of U.S. Patent No. 15/906617 discloses the system of claim 16, but does not disclose  where an outer surface of the polarizer layer forms the markable front surface.
Seamon discloses where an outer surface of the polarizer layer forms the markable front surface (see the polarization film disclosed in para. [0037] of Seamon).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  14 of U.S. Patent No. 15/906617 with the teaching of Seamon so that an outer surface of the polarizer layer forms the markable front surface to make the system more compact and to enhance user friendliness.


Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. U.S. Patent No. 15/906617 in view of Vivek (WO 2004/021379 A2).
With respect to claims  20, U.S. Patent No. U.S. Patent No. 15/906617 discloses system of claim 14, but does not further including another designation specifying a set of non-cloaking markers.
Vivek discloses further including another designation specifying a set of non-cloaking markers (see third from last para. under preparation of film B “black and red, respectively, were obtained under the trade designation "EXPO LOW ODOR DRY ERASE MARKER”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of U.S. Patent No. U.S. Patent No. 15/906617 with the teaching of Vivek so that another designation specifies a set of non-cloaking markers to enhance the utility of the writing surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882